I concur in Mr. Justice Morgan's opinion and in view of the fact that this case has been most exhaustively briefed and argued as indicated by the foregoing opinion, I am constrained to add an observation on the subject of who may make a nuncupative will and of the class and character of property that may be disposed of by such a will under the laws of Idaho.
It seems to me that with sec. 14-301, I. C. A., declaring that "every person over the age of eighteen years, of sound mind, may by last will dispose of all his estate, real and personal," and secs. 15-234, 235 and 236, I. C. A., recognizing nuncupative wills as falling under the category of "wills," it must necessarily follow that under the statutes of Idaho, any person who could make a written will may make a nuncupative will and thereby dispose "of all his estate, real and personal."
Givens, C. J., and Budge, J., concur in the second paragraph of the special concurrence of Ailshie, J.; otherwise dissent from his special concurrence and the majority opinion of Morgan, J.
 *Page 1